internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-146625-04 cc fip b03 number release date index uil no case-mis no --------------------------- --------------------------------------- -------------------------------------- ---------------------------------- ----------------------------------- ------------------------------------ -------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------------------------------------- ---------------------------------------------------------- --------------- ------- -------------------------- legend taxpayer -------------------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------ -------------------------------------------- company b ------------------------------------ company c ------------------------------------ company d --------------------------------------------- company e company f company g -------------------------------------------------- company h -------------------------- company i --------------------------- counterparty --------------------------------------------------------------- bank fund state a ------------------------ ---------------- ------------ tam-146625-04 country x country y year date date date date date date date date date date date year year a b c d e f g h i k aa bb cc dd ee ff gg hh ii kk a certificate -------------------------------- b certificate ------------------------------------ c certificate --------------------------------- --------- ------------ ------- ------------------------- ------------------ ---------------- ---------------- ---------------- ---------------- ---------------------- ---------------- ------------------ ------------------ -------------------------- ------- ------- ----------------- ------------- ----------- ----------------- --------------- --------------- --------------- ----- ------ ----------------- ---- --------------------- ---------------- ---------- --- -------- ------ ------ tam-146625-04 issue s did the contractual arrangement result in a full and complete transfer in the ownership of the underlying money market mutual_fund shares for federal tax purposes does the contractual arrangement create an entity separate from company b assuming that the contractual arrangement is treated as an entity separate from company b do the a certificates and b certificates create multiple classes of ownership in the assets of the contractual arrangement so that the contractual arrangement is classified as a business_entity under sec_301_7701-2 what are the consequences of treating the contractual arrangement as a business_entity under sec_301_7701-4 conclusion s the contractual arrangement did not result in a full and complete transfer in the federal tax_ownership of the underlying money market mutual_fund shares the contractual arrangement created an entity that was separate from company b assuming that the contractual arrangement is treated as an entity separate from company b the a certificates and b certificates create multiple classes of ownership interests in the underlying assets of the contractual arrangement so that the contractual arrangement is classified as a business_entity under sec_301_7701-2 the contractual arrangement will initially be treated as a disregarded_entity and then will be treated as a partnership when company b transferred the a certificates to the counterparty as a result of the partnership formation the transfer of the a certificates to the counterparty will be treated as constituting a transfer of a proportionate by value share in all of the contractual arrangement’s partnership’s assets facts taxpayer is part of a complex corporate structure taxpayer a state a corporation owns percent of company b a country x corporation taxpayer is wholly owned by company c a country x corporation company c is a wholly owned subsidiary of company d a country y corporation company e a state a corporation tam-146625-04 is wholly owned by company f a country y corporation company f is a wholly owned subsidiary of company d company g is a subsidiary of company e as described below the transactions in question occurred primarily between various parties and company b taxpayer is involved in this case because it filed a consolidated us income_tax return for year with company b in year company e approached the counterparty with an offer to buy and sell certain financial products at the time the counterparty was the owner of c certificates maturing on date company e offered to purchase the c certificates from the counterparty and the counterparty would purchase from company b newly created a certificates that matured at approximately the same time as date the assets underlying both the c certificates and the newly created a certificates were money market mutual_fund shares counterparty agreed to sell c certificates related to money market mutual_fund shares with an aggregate face value of dollar_figurea and purchase a certificates related to money market mutual_fund shares with an aggregate face value of dollar_figurea the prices for the c certificates and a certificates were based upon a discounted_cash_flow_method used to price zero-coupon debt under the agreements company b paid company e dollar_figureb for structuring the deal company b also paid a dollar_figurec fee to counterparty by reducing the sales_price of the a certificates by dollar_figurec on date company h wired dollar_figured directly to company b the taxpayer and company b both treated this money as a loan of dollar_figured from company h to the taxpayer and then as a capital_contribution of dollar_figured from the taxpayer to company b on date company i transferred dollar_figuree to company b on date the bank purchased dollar_figurea of money market mutual_fund shares through its custodial department on behalf of company b dollar_figuref was invested in each of four different money market mutual funds from three different fund sponsors on date company b replaced dollar_figuref of shares in one of the money market mutual funds with an equal amount of money market mutual_fund shares from a different fund sponsor no gain_or_loss was reported on this transaction according to the prospectuses for the four money market mutual funds the underlying assets include u s government agency obligations foreign government obligations obligations of u s and foreign banks and corporations repurchase agreements reverse repurchase agreements asset-backed securities taxable municipal obligations high grade commercial paper and other short-term corporate obligations all four funds had investment grade or better ratings from major rating agencies in year tam-146625-04 on date company b and counterparty entered into a letter agreement providing that on date company b agreed to deliver four a certificates four custody agreements and four termination agreements to the counterparty in exchange counterparty agreed to wire transfer dollar_figureg to company b’s account at the bank on date counterparty faxed an acknowledgement to company b confirming the terms of the transaction company g served as the broker for company b also on date company b entered into a purchase agreement with the counterparty under which company b agreed to sell and the counterparty agreed to buy four a certificates for dollar_figureg each a certificate was related to the shares of one of the four money market mutual funds held by the bank as custodian for company b under each a certificate the counterparty was entitled to receive the underlying money market mutual_fund shares after date but was not entitled to either the underlying shares nor any dividends_paid until after date on date company b entered into a contractual arrangement with the bank for the bank to act as custodian paying agent and registrar for company b company b was charged an acceptance fee an annual administration fee and various out-of- pocket fees by the bank subsequent annual invoices were sent to company b and covered the fees for both the a certificates and the b certificates on date company b and the bank entered into four separate custody agreements each one relating to the shares in one of the four money market mutual_fund purchased on company b’s behalf each custody agreement set forth the duties to be performed by the bank as custodian of the money market mutual_fund shares the bank agreed to issue a certificates and b certificates to company b in addition the bank as custodian is to receive payment of dividends from the mutual funds and pay the dividends over to the holder of the b certificates the money market mutual_fund shares are to be held in book-entry credit form by the bank custody department only and are to be shown on the books_and_records of the bank the agreement required that company b was to furnish the bank with written instructions as to the names in which the a certificates and b certificates were to be registered the number of shares and the persons and addresses of the persons to whom the receipts were to be delivered these written instructions were never produced by either company b or the bank and it is not clear that the written instructions were ever delivered to the bank each agreement also provided that the bank was to keep a register in which the bank would provide for the registration of the receipts but no such register was prepared until a number of years after the transaction began the registers were apparently prepared in year or year section aa of each custody agreement provides that prior to the delivery of all documents and fees required by the bank to register a transfer of ownership the bank may treat the holder listed in its register as the owner of either a certificates or b certificates as the legal owner for all purposes the custody agreements also defined the rights represented by the a certificates tam-146625-04 and b certificates each b certificate represents the right to receive dividends_paid on the underlying money market mutual_fund shares through date each a certificate represents the right to receive the underlying money market mutual_fund shares on date any payments characterized by the issuer of the underlying money market mutual_fund shares as return_of_capital and all dividends_paid on the underlying money market mutual_fund shares after date on date the b certificates will cease to be valid and will be cancelled the underlying money market mutual_fund shares will be transferred to the holders of the a certificates and the custody agreement will terminate the holders of the a certificates do not have the right to redeem the underlying money market mutual_fund shares prior to date and the bank is not permitted to take any actions to request redemption of the underlying money market mutual_fund shares however if a person holds both a certificates and b certificates related to the same underlying money market mutual_fund shares that person may request distribution of the underlying money market mutual_fund shares represented by the a and b certificates prior to date further if the issuer of the underlying money market mutual_fund shares chooses to liquidate the bank is permitted to deliver the underlying money market mutual_fund shares to the issuer the holders of the a certificates have the right to instruct the bank how to vote the underlying money market mutual_fund shares except that they may not instruct the bank to vote in favor of dissolution of the underlying money market mutual_fund nor may they instruct the bank to vote in favor of any changes in investment objectives policies or restrictions that would cause the underlying money market mutual_fund to fail to qualify as a money market fund under rule 2a-7 of the investment_company act of as amended with the bank company b also entered into four termination agreements with the counterparty paying the counterparty dollar_figureh for each agreement under the termination agreements the counterparty agreed to purchase the b certificates from company b if a purchase event occurred under the termination agreements a purchase event occurs if a an issuer of an underlying money market mutual_fund liquidated the fund b an underlying money market mutual_fund failed to maintain its status as a money market fund under rule 2a-7 of the investment_company act of as amended or c an issuer of an underlying money market mutual_fund redeemed bb or more of the shares held by the bank if a purchase event occurs the holder of the b certificate receives an amount equal to the face value of the underlying money market mutual_fund shares multiplied by a formula which in essence divides the proceeds from the redemption between the holders of the a certificates and the holders of the b certificates the formula basically provides that the counterparty gets to keep roughly the present_value of the a certificates and must pay over most of the rest of the redemption proceeds the amount of principal to be received by company b decreases on date the same day that company b entered into the custody agreements copies of a number of transactional documents were submitted with the request tam-146625-04 over time because the holder of the a certificates gets to retain the present_value of the a certificates which increases as the termination_date of date approaches for technical_advice with respect to the transaction involving fund shares certain documents appear important the new account application to establish account number cc the fund account in issue lists company b as the registered owner with an ein of dd a letter dated date from company b to fund instructs and authorizes fund to transfer the shares owned by company b from account number cc to an account with bank as custodian the documents contain an acknowledgement dated date from fund that the shares were re-registered from company b to the bank as custodian for company b and referencing account number cc the acknowledgement also has attached a registry listing the new name under tax number dd ee a fund report numbered ff is dated date and relates to account number cc this report lists a date trade_date as the date f shares were purchased by wire at dollar_figurei per share and lists dividend receipts on such shares from date to date the date the account was established is listed as date not date the tax number on the account is dd ee which is company b’s tax number company b’s tax identification_number appears on all subsequent fund account statements there is no indication on this report of any information related to the counterparty on taxpayer’s consolidated_income_tax_return for year company b reported dividend income from the four money market mutual funds and also deducted a short- term capital_loss in the amount of dollar_figurek which was calculated by subtracting company b’s entire dollar_figurea basis in the underlying money market mutual_fund shares from the dollar_figureg amount received for the a certificates law and analysis issue did the contractual arrangement result in a full and complete transfer in the ownership of the underlying money market mutual_fund shares for federal tax purposes company b to allocate its entire basis to the a certificates that were sold to counterparty according to taxpayer no portion of the basis is allocable to the b certificates because the b certificates represent only the right to future income therefore under this argument each a certificate represents the entire ownership_interest in the underlying money market mutual_fund shares in support of its position taxpayer cites 356_us_260 311_us_112 and 472_f2d_867 6th cir taxpayer interprets these cases as taxpayer’s primary argument is that the assignment_of_income_doctrine requires in horst a father who owned a bond attempted to transfer taxable interest tam-146625-04 directing a finding that no basis is allocated to the right to dividend income these cases however are distinguishable from the instant case income to his son by detaching a negotiable interest coupon before the maturity_date and giving it to his son who ultimately collected the interest payment the court held that the father was the owner of the coupons notwithstanding his assignment of the interest and his son’s ultimate receipt of the cash paid as interest in p g lake inc a corporate taxpayer paid off a debt owed to its corporate president through an assignment of an oil_payment right to him and it reported that disposition as a capital- gain-producing transaction the oil_payment right entitled the holder to payment of dollar_figure out of a portion of oil revenues due to the corporation plus an additional per year on the unpaid balance the supreme court held that the corporate taxpayer did not convert a capital_asset but instead received what was essentially a substitute for what would otherwise be received at a future time as ordinary_income u s pincite finally in estate of stranahan the taxpayer sold the right to future dividend income to his son in an attempt to accelerate income to the taxable_year of the sale so as to offset a large unused interest_deduction the taxpayer claimed the entire amount_realized as ordinary_income without any basis recovery the court upheld the taxpayer's characterization of the transaction and treated the sale of dividend rights as generating ordinary_income in the year_of_sale income without a transfer of any rights in the underlying asset as discussed below in the instant case both the interests retained and the interests disposed of by company b include rights in the underlying assets and therefore the facts of horst p g lake and estate of stranahan are distinguishable all three cases described above involve a taxpayer’s assignment of future the termination agreement is an integral part of the transaction a the taxpayer argues that company b transferred all rights to the underlying assets because it believes the terms and conditions of the custody agreements and the a certificates and the b certificates reflect a complete transfer of the underlying assets to the counterparty the taxpayer argues that the termination agreements are independent side agreements that should be ignored when evaluating the overall transaction we disagree with the taxpayer and believe that the termination agreements are integral parts of the overall transaction that must be considered in evaluating whether there was a full and complete transfer of the underlying assets to the counterparty the analysis of whether and to what extent property has been transferred depends upon a determination of the rights and obligations concomitant with ownership of the two different types of receipts issued by the custodian in identifying these rights and obligations we have considered the rights and obligations of company b and the counterparty provided under the termination agreements although each termination tam-146625-04 agreement was documented separately from the corresponding contractual arrangement the facts and circumstances of the overall arrangement compel the conclusion that the termination agreement should be included as part of the contractual arrangement and purported purchase transaction including a each termination agreement was executed between the same parties and on the same date that the parties executed all other documents relating to the contractual arrangement b each termination agreement specifically references the purported purchase and contractual arrangement under which the related fund shares are held and c the payments under the termination agreement relate to distributions on the fund shares held in the custodial_account each termination agreement has been formalized using the terminology of a put option pursuant to each termination agreement in the event of a purchase event and upon proper notice by company b the counterparty will purchase the b certificate from company b or subsequent holder or holders of the b certificates a purchase event includes a complete or partial_redemption by the issuer of the underlying money market mutual_fund of bb or more of the initially issued shares held by bank a triggering event also includes the liquidation of the issuer of the underlying money market mutual_fund or the failure of the issuer to maintain its status under rule 2a-7 under the investment_company act of as amended as a money market fund or any similar entity under any successor to such rule upon written notice from company b the counterparty must pay to company b an amount determined under a formula that effectively allocates non-dividend distributions received from an issuer due to a triggering event between company b and the counterparty based upon the remaining term of the purchase transaction under the formula company b receives gg of the dollar_figurei per share face value of the underlying money market mutual_fund shares less the estimated value of the a certificate on the date of the purchase event therefore upon a triggering event company b will receive a portion of any non-dividend distribution paid to the counterparty which effectively is a distribution representing a return of principal as part of the formula the value attributed to the a certificates increases over time ultimately upon the termination of the contractual arrangement company b will not receive any payment upon the occurrence of a trigger event because the value attributed to the a certificate will accrete to eliminate the amount due under the termination agreement it is important to note however that up until the day before the termination of the contractual arrangement company b is still entitled to receive at least some small amount representing a return of principal upon the occurrence of a specified triggering event taxpayer may assert that because return of principal is distributed first to counterparty and then from counterparty to company b the payments under the termination agreements are not direct interests in the underlying money market mutual_fund shares however under the terms of the a and b certificates and section hh of the custody agreements the holders of both the a certificates and b certificates must agree as to the distribution of any amount that on its face is not a dividend in connection with a return_of_capital of shares if the holders do not agree bank will institute an action in court to determine the parties’ relative rights to such payments tam-146625-04 taxpayer argues that the likelihood of an occurrence of a triggering event and hence payment under a termination agreement is remote and should be disregarded for tax purposes there is nothing in the record to show the remoteness of an occurrence of a triggering event to the contrary for each of the four b certificates company b and counterparty entered into a termination agreement indicating that the likelihood of a triggering event was not considered so remote that a termination agreement was considered unnecessary thus company b’s own actions indicate that the termination agreements were necessary and integral parts of the overall transaction we conclude that the termination agreements are not separate transactions but are integral parts of the overall transaction we also find that under the terms of the termination agreements company b and any subsequent holder or holders of the b certificates is entitled to receive an amount representing a return of principal on the underlying money market mutual_fund shares b other factors indicate that company b has not transferred all rights related to ownership of the underlying money market mutual_fund shares in addition to the fact that the contractual arrangement did not result in a full and complete transfer of the underlying money market mutual_fund shares there are serious questions whether company b actually transferred any ownership_interest in the underlying money market mutual_fund shares the key to identifying a tax owner is determining who has the substantial benefits_and_burdens_of_ownership of the property in making this determination legal_title or legal form is a relevant starting point but is not determinative 87_tc_178 the benefits_and_burdens_of_ownership include the power to dispose_of the property and the ability to exercise rights attendant to ownership of the property the custody agreement and the b certificates give company b the power to proceed against the issuer of the underlying money market mutual_fund shares for nonpayment the custody agreement and the a certificate give the holder of the a certificate the power to proceed against the issuer of the underlying money market mutual_fund shares for nonpayment under the custody agreement company b has the power to remove the custodian and appoint a successor with the consent of a majority of the holders of the b certificates and a majority of the holders of the a certificates the counterparty however has the power to remove the custodian and appoint a successor only with consent of all the holders of the a certificates and the consent of company b further with respect to all of the underlying money market mutual_fund shares held by bank as custodian the documentation supplied indicates that company b is tam-146625-04 obligated to pay and indeed did pay to bank all charges expenses and fees related to bank’s role as custodian during the restricted dividend period if company b did indeed transfer away its entire ownership_interest in the underlying money market mutual funds it is unlikely that bank’s charges for custody duties related to the underlying assets would be assessed to a non-owner few aspects of the record appear to support taxpayer’s contention that we note that the documents and other evidence offered in connection with this company b effected a transfer of complete ownership of the fund shares to the counterparty on date the only document that appears to support this contention is the a certificate held by the counterparty which purports to represent ownership of the underlying shares to which the a certificate relates exclusive of the right to receive dividend distributions on those shares technical_advice request do not consistently describe the asserted transfer of the shares the new account application to establish account number cc the fund account in issue lists company b as the registered owner with an ein of dd although a letter dated date from company b to fund instructs and authorizes fund to transfer the shares owned by company b from account number cc to an account with bank as custodian other documents show that the shares were retained in the cc account under company b’s federal tax identification_number dd the documents contain an acknowledgement dated date from fund that the shares were re- registered from company b to the bank as custodian for company b and referencing account number cc the acknowledgement also has attached a registry listing the new name under tax number dd ee a fund report numbered ff is dated date and relates to account number cc this report lists a date trade_date as the date f shares were purchased by wire at dollar_figurei per share and lists dividend receipts on such shares from date to date the date the account was established is listed as date not date the tax number on the account is dd ee which is company b’s tax number company b’s tax identification_number appears on all subsequent fund account statements there is no indication on this report of any information related to the counterparty in light of all the facts and circumstances we find that for federal tax purposes the contractual arrangement did not result in a full and complete transfer of the entire ownership of the underlying money market mutual_fund shares issue does the contractual arrangement create an entity separate from company b sec_301_7701-1 provides that whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law it appears that the letter may be misdated because company b did not purchase the fund shares until date tam-146625-04 sec_301_7701-1 provides that joint undertakings or other contractual arrangements may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom thus a separate_entity may result from an organization arrangement or other undertaking of investors grouped to carry out an investment program the arrangement need not be cast as any particular form see north american bond trust 122_f2d_545 2nd cir cert_denied 314_us_701 and 80_f2d_865 2nd cir cert_denied 298_us_659 sec_301_7701-1 also provides that mere co-ownership may not create a separate federal tax entity for example if an individual owner or tenants in common of farm property lease the property to a farmer for a cash rental or share of the crops the owners do not necessarily create a separate_entity for federal tax purposes in general the term co-ownership means tenants in common or other ownership arrangements in which each owner has a right to and the responsibility for an undivided fractional interest in each asset that is owned for example revrul_75_374 1975_2_cb_261 describes as co-ownership the situation where the two owners each own an undivided one-half interest in the underlying asset revproc_2002_22 2002_1_cb_733 describes 12_f3d_166 9th cir as a case involving seventy-eight co-owners the court in bergford describes the facts as involving ownership interests as tenants-in-common and refers to return positions taken by an individual investor in the transaction as stemming from the co- ownership_interest in the underlying assets f 3d pincite revrul_99_5 1999_1_cb_434 describes a situation where an unrelated_person b purchases a ownership_interest in a llc from a and then a and b continue to operate the business of the llc as co-owners of the llc b's purchase of of a's ownership_interest in the llc is treated as the purchase of a interest in each of the llc's assets the contractual arrangements in this case do not result in mere co-ownership interests in the underlying money market mutual_fund shares the a certificates and the b certificates do not merely represent the rights to differing fractional amounts of the undivided underlying money market mutual_fund shares rather the b certificates together with the termination agreements represent rights to all dividends on the underlying money market mutual_fund shares through date and a decreasing right to any non-dividend payments received through date in contrast the a certificates together with the termination agreements represent rights to an increasing amount of any non-dividend payments made through date and the entirety of the underlying the central characteristic of a tenancy_in_common one of the traditional concurrent estates in land is that each owner is deemed to own individually a physically undivided part of the entire parcel of property each tenant in common is entitled to share with the other tenants the possession of the whole parcel and has the associated rights to a proportionate share of rents or profits from the property to transfer the interest and to demand a partition of the property these rights generally provide a tenant in common the benefits of ownership of the property within the constraint that no rights may be exercised to the detriment of the other tenants in common richard r powell powell on real_property sec_50 dollar_figure michael allan wolf ed tam-146625-04 money market mutual funds after date because the contractual arrangements in this case result in ownership interests that are not mere co-ownership interests the contractual arrangements form a separate_entity under sec_301_7701-1 which must be classified for federal tax purposes issue assuming that the contractual arrangement is treated as an entity separate from company b do the a certificates and b certificates create multiple classes of ownership in the underlying assets of the contractual arrangement so that the contractual arrangement is classified as a business_entity under sec_301_7701-2 the conclusion that the contractual arrangements form a separate_entity under sec_301_7701-1 which must be classified for federal tax purposes is further supported by regulations under sec_301_7701-4 and related case law sec_301_7701-4 and b provide a general discussion of the meaning of the term trust for purposes of the code income_tax regulations and procedure and administration regulations a business_trust is excluded from the category of trust because joint enterprise and other arrangements for the conduct of business are to be treated as associations or partnerships even if technically cast in a_trust form see sec_301_7701-4 sec_301_7701-4 of the procedure and administration regulations provides in part that an investment_trust that has multiple classes of ownership interests is ordinarily classified as a business_entity under sec_301_7701-2 an investment_trust that has multiple classes of ownership_interest however is classified as a_trust for tax purposes if there is no power under the trust agreement to vary the investment of the certificate holders and the trust is formed to facilitate direct investment in the assets of the trust and the existence of multiple classes of ownership_interest is incidental to that purpose in the instant case there are two classes of certificates under the b certificates company b is entitled to all dividend distributions until the receipts are terminated or retired and a declining percentage of any unscheduled distributions representing a return of principal while the receipts are outstanding under the a certificates the counterparty is entitled to receive payments of dividends only after the a certificates have been retired and an increasing percentage of any unscheduled distributions representing a return of principal while the receipts are outstanding there are no subordination rights as between the two receipts see also peaslee nirenberg the federal income_taxation of mortgage-backed_securities revised edition page footnote whether an organization exists for tax purposes is normally subsumed in the question of how the organization would be classified under the regulations if it was assumed to exist howell cosby exotic coupon_stripping a voyage to the frontier between debt and option virginia tax review footnote the limitations contained in the sears_regulations will apply to a multiple-class investment arrangement even if the arrangement does not otherwise create a_trust for federal_income_tax purposes tam-146625-04 the contractual arrangements thus serve to create investment interests with respect to the underlying money market mutual_fund shares that differ significantly from direct investment in the underlying money market mutual_fund shares as a result the existence of multiple classes is not incidental to any purpose of the arrangement to facilitate direct investment in the assets and therefore the contractual arrangement is classified as a business_entity under sec_301_7701-2 issue what are the consequences of treating the contractual arrangement as a business_entity under sec_301_7701-4 based on the default classification rules of sec_301_7701-3 the contractual arrangement as a business_entity will be disregarded for the period in which it has one owner and will be treated as a partnership for the periods in which it has multiple owners in addition we conclude that through retention of income rights coupled with the termination agreement benefits_and_burdens_of_ownership associated with the principal interest in the underlying money market mutual_fund shares continue to reside with company b even after company b has transferred the a certificates to the counterparty the identity of a partner for federal tax purposes is not dependent on legal_title rather it is dependent on an analysis of the benefits_and_burdens_of_ownership see eg 73_tc_676 acq 1980_2_cb_2 dummy_corporation held partnership_interest as nominee for true partner because benefits associated with the principal of the underlying money market mutual_fund shares flow to company b we conclude that this right to a portion of the principal of the underlying money market mutual_fund shares actually serves to define the nature of company b’s partnership_interest because the contractual arrangement is treated as a business_entity the transfer of the interest to the second owner should be analyzed in accordance with the holding of situation one of revrul_99_5 that ruling describes the federal tax consequences when a single member limited_liability_company that is disregarded becomes an entity with more than one owner that is then classified as a partnership where the contractual arrangement is treated as a business_entity then by definition it has to be a single member business_entity when it is formed by company b when the a certificates are transferred away by company b a partnership is created such that the contractual arrangement has been effectively converted into a partnership situation one of the ruling addresses a fact pattern where a transfers a portion of the ownership_interest in the disregarded_entity to b for consideration the ruling concludes that in such a situation the disregarded_entity is converted to a partnership when the new member b purchases an interest in the disregarded_entity from the owner a b’s purchase of percent of a’s ownership interests in the llc is treated as the purchase of a percent interest in each of the llc’s assets which are treated as held directly by a for federal tax purposes immediately thereafter a and b are treated as contributing their respective interests in those assets to a partnership in exchange for ownership interests in the partnership under sec_1001 a recognizes gain_or_loss from the tam-146625-04 deemed sale of the percent interest in each asset of the llc to b under sec_721 no gain_or_loss is recognized by a or b as a result of the contribution of their separately held assets to the partnership the present transaction falls within situation one of the ruling when interests are transferred away from company b it is equivalent to the sale to b in the ruling accordingly company b is treated as disposing of an appropriate proportion of the underlying assets in a sec_1001 transaction company b is treated as if it disposed of some but not all of the right to principal payments on the underlying money market mutual_fund shares as well as the rights to later year income payments thus the company b is treated as retaining the rights to the first kk years of income with regard to the underlying money market mutual_fund shares as well as some but not all of the rights to any principal redemption payment of these instruments where the underlying assets consist of dollar_figurea worth of the underlying money market mutual_fund shares and company b receives dollar_figureg in consideration company b is treated as transferring a ii interest in the undivided underlying money market mutual_fund shares rights to principal and interest payments that portion transferred having a basis equal to the dollar_figureg amount company b received as consideration to the extent that company b has a fair_market_value basis in the underlying money market mutual_fund shares it will recognize no gain_or_loss on the deemed sale as a caveat while revrul_99_5 treats b as purchasing a percent interest in each of the entity’s assets we do not believe that the analysis of the ruling requires proportionate sales in all cases we draw this conclusion from the policy determinations that were expressed in the finalization of the sec_707 disguised sale regulations when the disguised sale regulations were proposed ps-163-84 they contained a rule addressing the treatment of part-sales and part-contributions for contributions of multiple properties to avoid cherry picking of high basis asset sales the rule required a sale of a proportionate amount of each property commentators criticized this provision as inconsistent with authorities under sec_351 and sec_453 where taxpayers could plan for divergent treatment for certain assets the preamble to the final regulations acknowledged the comments and the rule was not included in the final regulations thus in the disguised sale context it appears that taxpayers have some residual ability the provision sec_1_707-3 read as follows multiple properties transferred pursuant to a plan if a partner transfers more than one item of property to a partnership pursuant to a plan the amount_realized from any transfer of money or other consideration made by the partnership pursuant to the plan that is treated as part of a sale of property under paragraph a of this section is allocated among each item of property transferred pursuant to that plan based upon the relative fair market values of the properties for purposes of applying the preceding sentence the fair_market_value of an item of property transferred to a partnership is reduced by the amount of any qualified_liability with respect to that property see sec_1_707-5 for the meaning of qualified_liability of a partner the allocation rules of this paragraph do not apply to consideration transferred in the form of the assumption of or taking subject_to a qualified_liability tam-146625-04 to identify the assets that will be treated as sold and the assets that will be treated as contributed there is no sound policy rationale for providing for a different treatment in scenarios that fall under situation one of revrul_99_5 based upon an examination of the authorities identified in the context of sec_351 and sec_453 it appears that the ability to identify assets for divergent treatment is not unfettered the case law appears to require both a business_purpose for the different treatment and factual indicia that the different treatment was understood and intended by the parties see 27_tc_27 acq 1957_2_cb_4 48_tc_45 acq 1967_2_cb_2 we believe that a similar result is appropriate in the present context where there are not strong indications of different treatment we believe that the appropriate treatment is a proportionate transfer of all underlying assets company b claims that it transferred to the counterparty the entire_interest in the principal payments of the underlying money market mutual_fund shares however company b retained rights to principal redemption payments under the termination agreement this fact undercuts company b’s argument thus the present case lacks the strong factual indicia of an intended and understood outright transfer of the entire_interest in the principal of the underlying money market mutual_fund shares under the circumstances it is appropriate for the service to treat the transfer as a transfer by the company b to the counterparty of a proportionate interest based on value of the underlying money market mutual_fund shares caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed herein as to any other issues that were raised in the incoming technical_advice request or that may be raised based on the facts of this case for example the service is not ruling on whether the arrangement between company b and counterparty can be characterized as a financing_arrangement or sale of a future_interest in the underlying money market mutual_fund shares and sec_165 applies to the arrangement to eliminate the losses claimed by taxpayer
